DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s Response filed 11/08/2021, with respect to the 35 U.S.C. 103 rejection of claims 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamel et. al. (U.S. PG Pub. No. 20090228300; hereinafter "Hamel") in view of Walker et. al. (U.S. PG Pub. No. 20010047286; hereinafter "Walker") further in view of Islam et al. (U.S. PG Pub. No. 20120130627; hereinafter "Islam").
As per claim 14, Hamel teaches:
A system for rendering patient transportation services, comprising:
 Hamel teaches a system and method for verifying medical transportation services which may comprise either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
With respect to the following limitation:
a portable data collection device having an integrated location determination system, the portable data collection device also including a processor, an input device, and a wireless communication system;
 Hamel teaches a portable data collection device carried by a non-emergency medical transportation provider which includes a processor, an input device, and a wireless communications system. (Hamel: paragraphs [0239-242], Fig. 15)
 Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Walker teaches combining the above elements with the teachings of Hamel for the benefit of providing a new and improved system and method for initiating, delivering, tracking, billing for, and auditing services and tasks, as well as for the benefit of providing a computer network and web-based system and method for utilizing an application database service provider: (1) to provide initial information to a task/service provider; (2) to retrieve, usually at least once per day, data collected by the task/service provider, (3) to process the collected data, issue reports and requests, and modify the initial information. (Walker: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker with the teachings of Hamel to achieve the aforementioned benefits.
With respect to the following limitation:
 the portable data collection device configured to display a trip schedule for the patient including a residence pickup location and residence pickup scheduled date and time and a medical facility drop off location and medical facility drop off scheduled date and time, the residence pickup location and the medical facility drop off location each associated with a respective location identifier, the trip schedule associated with a trip record stored at a central host remote from the portable data collection device and periodically updated via the wireless communication system;
Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
To the extent that Hamel in view of Walker does not explicitly teach a trip record stored at a central host remote from the portable data collection device which is periodically updated, Islam teaches this element. Islam teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) Islam teaches combining the above elements with the teachings of Hamel in view of Walker for the benefit of providing a dispatching service which  permits taxis and customers to schedule a travel request and to track each other during the pendency of the travel request and allowing taxis and customers to communicate directly with each other in an organized manner without having relay information through a dispatcher or other intermediary without having to guess each other's location. (Islam: paragraph [0015])Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Islam with the teachings of Hamel in view of Walker to achieve the aforementioned benefits.
Hamel in view of Walker further in view of Islam further teaches:
the input device configured to receive input indicating occurrence of a pickup at the residence and output a residence pickup signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the residence pickup signal, automatically (a) record a location of the portable data collection device at the occurrence of the pickup at the residence as obtained from the location determination system and a date and time at the occurrence of the pickup at the residence, and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists. Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
the input device configured to receive input indicating occurrence of a drop off at the medical facility and output a medical facility drop off signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the medical facility drop off signal, (a) automatically record a location of the portable data collection device at the occurrence of the drop off at the medical facility as obtained from the location determination system and a date and time at the occurrence of the drop off at the medical facility, and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system 
the processor configured to periodically update the trip record by providing, via the wireless communication system, location information of the portable data collection device while the patient is in transit and before and after the residence pickup and before the medical facility drop off;
Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
 wherein the location identifier associated with the residence pickup location is compared to the location of the portable data collection device at the occurrence of the pickup at the residence as obtained from the location determination system and the residence pickup scheduled date and time is compared to the date and time at the occurrence of the pickup at the residence to produce a residence pickup validation;
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
 the location identifier associated with the medical facility drop off location is compared to the location of the portable data collection device at the occurrence of the drop off at the medical facility as obtained from the location determination system and the medical facility drop off scheduled date and time is compared to the date and time at the occurrence of the drop off at the medical facility to produce a medical facility drop off validation; 
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
the portable data collection device configured to display the trip schedule for the individual including a medical facility pickup location and medical facility pickup scheduled date and time and a residence drop off location and residence drop off scheduled date and time, the medical facility pickup location and the residence drop off location each associated with a respective location identifier;
Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
the input device configured to receive input indicating occurrence of a pickup at the medical facility and output a medical facility pickup signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the medical facility pickup signal, automatically (a) record a location of the portable data collection device at the occurrence of the pickup at the medical facility as obtained from the location determination system and a date and time at the occurrence of the pickup at the medical facility, and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists. Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is 
the input device configured to receive input indicating occurrence of a drop off at the residence and output a residence drop off signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the residence drop off signal, automatically (a) record a location of the portable data collection device at the occurrence of the drop off at the residence as obtained from the location determination system and a date and time at the occurrence of the drop off at the residence, and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists. Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the 
the processor configured to periodically update the trip record by providing, via the wireless communication system, location information of the portable data collection device while the patient is in transit and before and after the medical facility pickup and before the residence dropoff;
Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
 wherein the location identifier associated with the medical facility pickup location is compared to the location of the portable data collection device at the occurrence of the pickup at the medical facility as obtained from the location determination system and to compare the medical facility pickup scheduled date and time is compared to the date and time at the occurrence of the pickup at the medical facility to produce a medical facility pickup validation;
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the 
 wherein the location identifier associated with the residence drop off location is compared to the location of the portable data collection device at the occurrence of the drop off at the residence as obtained from the location determination system and to compare the residence drop off scheduled date and time is compared to the date and time at the occurrence of the drop off at the residence to produce a residence drop off validation;
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, as outlined above, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) The motivation to combine Walker persists.
 wherein reimbursement to the third-party transportation provider is denied where discrepancies exist in one or more of the residence pickup validation, the medical facility drop off validation, the medical facility pickup validation, and the residence drop off validation.
 Hamel further teaches that payment for the NEMT service may be denied upon the determination of a discrepancy between the information received and the stored authorized trips. (Hamel: paragraphs [0267-269], Figs. 16A-C)
As per claim 15, Hamel in view of Walker teaches all of the limitations of claim 14, as outlined above and further teaches:
the wireless communication system configured to transmit results of the comparisons.
 Hamel teaches that a report generator of the mobile device of the service provider may determine that one or more exceptions exist regarding the service, and may generate and transmit an exception report. (Hamel: paragraphs [0264-269], Figs. 15, 16A-C)
As per claim 16, Hamel teaches:
A system for rendering patient transportation services via a third-party transportation provider from a residence to a medical facility comprising:
 Hamel teaches a system and method for verifying medical transportation services which may comprise either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
With respect to the following limitation:
a portable data collection device having an integrated location determination system, the portable data collection device also including a processor, an input device, and a wireless communication system;
 Hamel teaches a portable data collection device carried by a non-emergency medical transportation provider which includes a processor, an input device, and a wireless communications system. (Hamel: paragraphs [0239-242], Fig. 15)
 Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Walker teaches combining the above elements with the teachings of Hamel for the benefit of providing a new and improved system and method for initiating, delivering, tracking, billing for, and auditing services and tasks, as well as for the benefit of providing a computer network and web-based system and method for utilizing an application database service provider: (1) to provide initial information to a task/service provider; (2) to retrieve, usually at least once per day, data collected by the task/service provider, (3) to process the collected data, issue reports and requests, and modify the initial information. (Walker: paragraph [0013]) Therefore, before the 
With respect to the following limitation:
 the portable data collection device configured to display a trip schedule for an individual or item including a residence pickup location and a medical facility drop off location, the residence pickup location and the medical facility drop off location each associated with a respective location identifier the trip schedule associated with a trip record stored at a central host remote from the portable data collection device and periodically updated via the wireless communication system;
 Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
To the extent that Hamel in view of Walker does not explicitly teach a trip record stored at a central host remote from the portable data collection device which is periodically updated, Islam teaches this element. Islam teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) Islam teaches combining the above elements with the teachings of Hamel in view of Walker for the benefit of providing a dispatching service which  permits taxis and customers to schedule a travel request and to track each other during the pendency of the travel request and allowing taxis and customers to communicate directly with each other in an organized manner 
Hamel in view of Walker further in view of Islam further teaches:
the input device configured to receive input indicating occurrence of a residence pickup and output a residence pickup signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the residence pickup signal, automatically (a) record a location of the portable data collection device at the occurrence of the residence pickup as obtained from the location determination system, and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
the input device configured to receive input indicating occurrence of a medical facility drop off and output a medical facility drop off signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the medical facility drop off signal, automatically (a) record a location of the portable data collection device at the occurrence of the medical facility drop off as obtained from the location determination system (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
the processor configured to periodically update the trip record by providing, via the wireless communication system, location information of the portable data collection device while the patient is in transit and before and after the residence pickup and before the medical facility drop off;
Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
the wireless communication system configured to transmit at least the locations of the portable data collection device at the occurrences of the residence pickup and the medical facility drop off as obtained from the location determination system for the locations to be compared to the location identifiers associated with the residence pickup location and the medical facility drop off location to produce a residence pickup validation and a medical facility drop off validation, respectively, and for denying reimbursement to the third-party transportation provider where discrepancies exist in one or more of the residence pickup validation and the medical facility drop off validation.
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7)
As per claim 17, Hamel teaches:
A system for rendering patient transportation services via a third-party transportation provider from a medical facility to a residence, comprising:
 Hamel teaches a system and method for verifying medical transportation services which may comprise either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
With respect to the following limitation:
a portable data collection device having an integrated location determination system, the portable data collection device also including a processor, an input device, and a wireless communication system;
 Hamel teaches a portable data collection device carried by a non-emergency medical transportation provider which includes a processor, an input device, and a wireless communications system. (Hamel: paragraphs [0239-242], Fig. 15)
 Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7) Walker teaches combining the above elements with the teachings of Hamel for the benefit of providing a new and improved system and method for initiating, delivering, tracking, billing for, and auditing services and tasks, as well as for the benefit of providing a computer network and web-based system and method for utilizing an application database service provider: (1) to provide initial information to a task/service provider; (2) to retrieve, usually at least once per day, data collected by the task/service provider, (3) to process the collected data, issue reports and requests, and modify the initial information. (Walker: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker with the teachings of Hamel to achieve the aforementioned benefits.
Hamel in view of Walker further teaches:
 the portable data collection device configured to display a trip schedule for an individual or item including a medical facility pickup location and a residence drop off location, the medical facility pickup location and the residence drop off location each associated with a respective location identifier;
Hamel teaches that the display of the device may provide the driver with dispatch information about upcoming trips scheduled to provide NEMT (non-emergency medical transportation) services. (Hamel: paragraph [0241-242, 250, 253-255], Fig. 16A-C) As outlined above, Hamel teaches that trips made may be either or both of a trip from a patient's home to a medical facility and a return trip from the medical facility back to the patient's home. (Hamel: abstract, paragraph [0104])
the input device configured to receive input indicating occurrence of a medical facility pickup and output a medical facility pickup signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
With respect to the following limitation:
 the processor configured to, in response to receiving the medical facility pickup signal, automatically (a) record a location of the portable data collection device at the occurrence of the medical facility pickup as obtained from the location determination system and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7)
To the extent that Hamel in view of Walker does not explicitly teach a trip record stored at a central host remote from the portable data collection device which is periodically updated, Islam teaches this element. Islam teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which 
Hamel in view of Walker further in view of Islam further teaches:
the input device configured to receive input indicating occurrence of a residence drop off and output a residence drop off signal;
Hamel teaches that the system may receive inputs indicating the occurrence of pickups and drop-offs at both residences and medical facilities. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C)
 the processor configured to, in response to receiving the residence drop off signal, automatically (a) record a location of the portable data collection device at the occurrence of the residence drop off as obtained from the location determination system and (b) update the trip record via the wireless communication system;
 Hamel teaches that the system may receive inputs indicating the occurrence of pickups and dropoffs at both residences and medical facilities, wherein the device records a time stamp which includes a date. (Hamel: paragraph [0104, 243, 257, 263], Fig. 16A-C) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or 
the processor configured to periodically update the trip record by providing, via the wireless communication system, location information of the portable data collection device while the patient is in transit and before and after the residence pickup and before the medical facility drop off;
Islam, as outlined above, teaches, in the context of providing scheduled rides (here taxi services, but taught by Hamel to comprise NEMT), that a central record may be kept of each service provider available which comprises current location which is periodically updated as well as status information of the service provider. (Islam: paragraphs [0017, 26, 29-30]) Islam further teaches that the central system may update a record of the status of a given provider may be updated when an indication is received that the customer has been picked up and when the customer has been dropped off. (Islam: paragraphs [0029, 40-41, 50-53], Fig. 3 see also paragraphs [0060-64]) The motivation to combine Islam persists.
the wireless communication system configured to transmit at least the locations of the portable data collection device at the occurrences of the medical facility pickup and the residence drop off as obtained from the location determination system for the locations to be compared to the location identifiers associated with the medical facility pickup location and the residence drop off location to produce a medical facility pickup validation and a residence drop off validation, respectively, and for denying reimbursement to the third-party transportation provider where discrepancies exist in one or more of the medical facility pickup validation and the residence drop off validation.
 Hamel teaches that the trip record outlined above (which includes the trip information, trip metadata, dates and times) may be received and compared to that which is stored in a database 1518 in order to determine whether the trip performed was an authorized trip. (Hamel: paragraph [0008, 267-269], Fig. 16A-C) Walker, however, teaches a system wherein a mobile device of a service provider may, in response to an input signal, invoke its GPS functionality at a given dropoff or pickup location so that this location may be compared against an expected dropoff or pickup location to verify that the location is correct. (Walker: paragraphs [0032-37], Figs. 3, 4, and 7)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628